OFFICE          OF THE       ATTORNEY     GENERAL   OF TEXAS
                                              AUSTIN




Eon. T. allbort Adam
County Attorney
Jasper County
Jasper8 Ten8
Dear Sir:                                        Opinion No. O-7093
                                                 Rot Tlnt06during
                                                     may be aooegted
                                                     Court,
                                                     trma rhloh a

          Thlr noknowledge                                                           data,
whioh reabs 8s r0ii0w
                 “I   would     thank you to
      opllllon        upon     the     rollowi

                 vana        Plea of                              the County Qourt
                                                                 whm a Jury has
                                                                 to enter hi8


                                                    had\durl~thetims
                                                   aourt and that that Arti-
                                                   n8titUtlio~le But ia,road-
                                                     to Em, inolunire, it
                                                    of Jasper County,.Toxa#,
                                                   0 texm or until the
                                                          The la& above
                                              otly with the County ~ourf
                                               dadgnatlng the terms.iof
                                               asionors court of JaapOr
                                     the right to change the tsntm annually,
Zion.T. allbert Adams, page 3




          "on tha 11th day of April.,lose, tho
     Comloolonoro Oo ur to i Ja o lr Oo w
     an or4orrhl~h xaabo agofof louor %Y          EEL4
     by the aourt that the termo of tho Oo&a%y Oourti
     of Jawor Oount~,.Touo, shall bo an4 is horoby
     sot an4 deolgnated to oonvea, on tho following
     datu, towit: Ylrot Monday ln 3anuary,       May,
     July an4 Ootober o? laoh year an4 uoh torr
     shall bo for a prrlod o? three weeko rn-mtho
     date of oonvening of tho Co&J      Court.* This
     s&mm to limit the wording    of the Statute   abow
     quoted.
           W.noo I have bean oonlng          a% County       httomoy,
     an4 before,   it   has bun   the   praatlao   of   fb     Wart
     to tab Ploao 0r~milt~ m       all 4ofoa4aato de
     siring ta ontiertheir plea8 before the Court, at
     any tiom,r~gardluo of the foaroi the Ooart. Vi8
     have 08mral Liquor Yiolatfonoan4 DriY2.w Whl3.e
     IntoxicatedYlolatlonoeaoh week. There haa never
     been 8 oontcrotodoaos 0r this kinp in this a0unty
     olnos I have been County Attommy 8~94on th@ 4ato
     oi the riolat%om-drtbt day after, tho plea is ee-.' '0
     oepted by the Coart,  the penalty aoouo~ and pal6
     and the dstondantdlsoharged. Uo quootioa has over
     been xaiomdas to the validity af this aetlon on
     the part of the Court, Until today.
           *If ouch pme+luro. IO mid erdsr the present
     order of the Comloolonero (lourt  aad oaa be oorrootd
     ~by a new other, I wopld.like to be ldvbe4 es to the
     pmpr    roxding si tho ardor. If some other moan8
     are arallable to make It valid to take the ploi at
     anytine. I vtoul4like to be advise4 oo tlmS the
     pmpor older oa5 be pasookl. Your imodiate.nply
     to this request ~111 be grutly oppreoiotmd.-
              We know 0S no datutory   or aoaotitutlanal   adb3rit~
a p o wedng a Co untyCourt to loeopt pleas of guilty la mio48naaor
oases lt my tlzm other than la a term time         of Sal8 Court.   We am
enolooiag     a oopy of.our Opinion  No. o-5090, uhleh 4ulo ulth
thlo   queatlon.
    Hon. T. Gilbert Ad-,          PWJ 3




               The 0cknloolonoro*Court of Jasper Oounty may set
     the tenan of thd Oounty Court wheaercr it 4eemo neaoooaryr,
    Art1010 1970-837.Y. A. 0. 3. Art1010 5, Sootlon 29, Toxao
     Conotltutlon,a lLiArtioae 1961 alhw ouoh setting of temo
     amually. We bglfere that tho woelng 04opte4 by the Jasper
~~ -~~Cormt~-~ool~a'-~~rt-lnl9gg        me~fs-ths~~~orpldl.requi~~~--__.-~
    meats for ouoh ordero.
              With reforenoo to your quootlon aoaeering a now
    order of the Coarmio~lomro*Court sottlng tenw of the County
    Court, we oite the oaae of hrrow v. Starr Xno. Go. of Amerloa,
    2.739. W. 8318,wherein the Court statid:
              vhe CoIBPIoolonero* Court . . . , at a regular
         oeoalon, apopted an order, protiding, In effeot, thmt
         a tenr~.eitheCormty aorrrtahail k hold In oai.4
         DountJ bogiImlng 06 thenrlrot Monday la 'themonths
         of Sonmxy, Pebm~,     Xaroh, April, My, June, July,
         Augwt September, Ootober. ~November,an4 DOdmber,
         wbloh texmo ohall oontlnue ln seaoloa utll the on4
         of 'theweek hot preoe4lly'the first Monday in the
         next mmth, fhuo~pmrl4lng for twelve term of tti -b
         couJstycourt.*
              Tha    -roregolng   order   VIM   lttaoke4   oa two   MUKOlO1
    one, that a statute (Artlole 1777. eaaotkd l.nlStX57 limited
    tha teao of oounty eoutto to,olx; two, that   the Oomloolonoro*
    Oourt bs4 na lutharlty to n+ke ouoh an order.   The Court hail4
    Article lV77 wooxutltutlonal an4 upheld the aathorlty oi the
    aomoioolonoro~ Oourt to make the order. The a o ur ltal4:
              *The  Leniatitmre 10.aot autborizeb t0 emate
         addltlonaiterms nor to limit tho number of texmo
         the Co~oolo~n2     0ourt  lay  Oreate, but only to
         provide for the feur tenno oruted by tho Oonotltu-
         tien IArtlele 5. Seotloa SIQ).on4 the Oomloolonero*
         tmwt.  without int 1iaitatlGi. The Conmloolonem5t
         Ooufi had the rlgbt t0 liX tse nrzntbOr Of%em    aMU-
         ally . . .,  eubjeat only to  the  oxmtltutlonal pro-
         ~1010n that therm 8Iml.lbe ot least four texmo of
         said Court.* (Words in parentheooo and apphoolo
         added.)
 .




Hon. T. Oilbert Abam#, pago 4




          Wo olto fuxthertho aas@ of Brasoo Rite+ Gas 00.
v. MoQarr, 115 9. H. (MI 645, rhereln an order of a
Commloolonero~Coax-tprovided that the teru of the Ootmty
Court ohoul4 bogln on the flout Xon4ay OS llternate moatho.
lnalu(UngOatober, to patlnue *threiww&o or until the
business 8hOuld hare been al#DOBti  OS bUt mt  BWWI  tm
aate of oommeaowent  of tho next tern.-   Tm. aa rt  id that
The or4or Was oufflolontlyde~lalte an4 upheld iald%ler.
           we o0nolu4~,      th45,    that   th0 a00td00i05Or0*    aoart
may 80 ret the tOnnO of the County Ooart that tb, WfootrLIl
bd that the ~14 Count Court may be in lo o o lo atrOa term to
term, or until the bJ MOO 0r th0 COG     10 rini0hd.

           Wo tro&t   that    the    fomgoiry:   tally   Or~o#m   'qoar
qusstiono.
                                                  Yours te'v truly,
                                              ATTO~O~OF'fQ;As




Approred Jul s, 19Id
Oarloa 0. Aohlay
?lrot Aoolotaat
AttOrnW  IXWml